DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on February 8, 2022, along with Amended Claims and Remarks.  This action is made non-final.
2.	Claims 1-19 are pending in the case; Claims 1, 6, and 11 are independent claims.  Claims 12-19 are incorrectly indicated as “New” in the Claim Amendments filed on February 8, 2022 (see objection below), but it appears that these claims remain as previously presented (see Claims filed on September 24, 2021).

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022, has been entered.


Response to Arguments
4.	Applicant’s arguments, see Remarks filed on February 8, 2022 (pgs. 9-10) (hereinafter Remarks), with respect to the rejections of claims under 35 U.S.C. § 103, have been fully considered but they are not persuasive.
th thumbnail on the 7th line and 6th thumbnail on the 5th line), passing over row B (corresponding to the 6th line), all the items in row B are selected, and further showing that the selected items include at least one touched or moved-over item (i.e., item B5 (corresponding to the 5th thumbnail on the 6th line)) and at least one untouched item (i.e., item B1 (corresponding to the 1st thumbnail on the 6th line))).  Arimoto suggest that a selection of icons is made in response to a detected drag motion being inputted – when such drag motion comprises a sufficient vertical change, rows that are dragged over are selected in the manner illustrated in Figure 11A-B.  Arimoto recognizes that each icon has a corresponding set of coordinates on the display, and a 
Applicant further argues that the other cited references “fail to cure the aforementioned deficiencies of Arimoto” (see Remarks, pg. 10), but examiner respectfully disagrees with this conclusion since the prior art of Rahn, similarly to Arimoto, illustrates a down-swipe 86 resulting in selection of subset 92, which includes the entire row of items including the touched item (i.e., 3rd column) and untouched items (see Rahn, Fig. 6A-B, ¶ 0050). 


Claim Objections
5.	Claims 1-19 are objected to because of the following informalities:
- In the Amended Claims filed on February 8, 2022, Claim 1 is indicated as “Currently Amended,” but it appears that these amendments did not properly indicate removed and added text.  For example, the set of claims on which the Amendments are based (see Claims filed on September 24, 2021) recites in Clam 1 “detecting a first touch input on at least one first thumbnail…” but the instant Claim Amendments introduce (i.e., underline) “detecting that a first touch input is on a second row…” but the previously recited text is not shown and is thus not properly removed from the claim (i.e., strikethrough).
- Amended independent Claims 6 and 11 appear to introduce antecedent basis problems due to improperly marked amendment text – for example, Claim 6 now recites “detect a first touch input…” and “detect that a first touch input…” but it is not clear if the 
-  In the Amended Claims filed on February 8, 2022, Claims 12-19 are indicated as “New” but these claims were previously filed on September 24, 2021 and examined in the Final Rejection mailed on November 8, 2021.  It does not appear that Claims 12-19 were amended, thus the respective claim indicators should have recited “Previously presented” instead of “New.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4, 6-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto, US 2008/0309644 A1, published on December 18, 2008, in view of Rahn, US 2015/0074590 A1, published on March 12, 2015 (and filed on September 9, 2013), and further in view of Porat, US 2009/0282332 A1, published on November 12, 2009.
With respect to independent Claim 1, Arimoto teaches a method for selecting one or more thumbnails by an electronic device, the method comprising: 
displaying a first set of thumbnails among a plurality of thumbnails on a screen by rows and columns, wherein the plurality of thumbnails include the first set of thumbnails and an additional row of thumbnails arranged after the first set of thumbnails, and the plurality of thumbnails correspond to a plurality of images captured by the electronic device (see Fig. 11A, ¶ 0128, illustrating an example where 18 thumbnails (out of 48) are displayed on the screen; this figure also shows first set of items (items on the 5th through 7th lines), and Fig. 11D illustrates an additional row of items (4th line); see also ¶ 0042, showing that 
detecting that a first touch input is on a second row of the first set of thumbnails according to a moving of the first touch input; after the first touch input is on the second row of the first set of thumbnails, as a response to identifying that a first coordinate value related to the first touch input becomes different from a second coordinate value related to the second row of the first set of thumbnails on the screen according to a moving of the first touch input, selecting all of the thumbnails arranged in the second row of the first set of thumbnails passed over by the first touch input, the all of the thumbnails including at least one touched thumbnail arranged in the second row of the first set of thumbnails, and least one untouched thumbnail arranged in the second row of the first set of thumbnails, wherein the first coordinate value and the second coordinate value are related to a vertical axis (see Fig. 11A-B, ¶¶ 0130-31, showing touching/selection of an item at position C4, and further showing that the user slides their finger from position C4 to A6 (vertical coordinate value change), passing over row B, and in turn selects all items in row B; for example, the user’s touch moves over the item at position B5 but it does not move over item at position B1, but both of these items are selected (and belong to the same row); Note that Arimoto explicitly states that the displayed icons are associated with a coordinate system (see ¶¶ 0053-55, 0066-67); see also discussion of Rahn, below, particularly Figs. 6A-B and ¶ 0050).
displaying the additional row of thumbnails arranged after the first set of thumbnails among the plurality of thumbnails by scrolling the screen … (see Figs. 11C-D, ¶ 0135).
based on a first position of the first touch input being on a second thumbnail on a first column in the additional row of thumbnails, selecting the touched second thumbnail in the additional row of thumbnails (see Figs. 12A-B, ¶¶ 0136-37, showing that continuation of the first input on the 4th line (3rd row) results in selection of touched items (A5 and A6) while untouched items (A1-A4) remain unselected).

Arimoto does not appear to explicitly suggest “scrolling the screen based on the moving of the first touch input on the first set of thumbnails” as recited in Claim 1.  Instead, Arimoto suggests that scrolling is performed by sliding the user’s finger over a scrolling arrow, but a skilled artisan would understand that scrolling of items can be achieved in various ways, as suggested by the teachings of Rahn.  Rahn is directed towards selecting interface elements within a scrolling frame (see Rahn, ¶ 0001).  Rahn teaches that first set of items can be selected by performing a gesture from a first to a second location (see Rahn, ¶¶ 0037-39).  Rahn teaches selecting items in an area defined by a rectangular shape created by the user’s input, including items over which the user’s touch input passes as well as items over which it does not (see Rahn, Figs. 5A-B, ¶ 0038; see also Figs. 6A-B, ¶ 0050, showing that all items in a row over which the input passes can be selected but that only partial items are selected in the last row).  More specifically, Rahn teaches that the user can scroll the items to reveal previously 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to explicitly modify drag over a scrolling arrow described in Arimoto to allow the user to scroll the user interface and select additional items as suggested by Rahn in order to allow the user to easily and effectively see additional items and continue selecting items with the same input gesture (see Rahn, ¶ 0015). 

Arimoto in view of Rahn does not appear to explicitly illustrate “based on receiving a second input for deleting, deleting selected thumbnails and images corresponding to the selected thumbnails among the plurality of thumbnails, wherein the selected thumbnails include the selected at least one first thumbnail, the selected at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail,” although Arimoto in view of Rahn teaches various ways of processing the selected items (see Arimoto, Fig. 4, ¶ 0071, showing printing selected items; see also Rahn, Fig. 5D) and a skilled artisan would understand that various well-known operations, such as deletion, can be performed on the selected items, as illustrated by the teachings of Porat.



With respect to dependent Claim 2, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches after receiving the moving of the first touch input: receiving a third touch input; and in response to a moving of the third touch input, deselecting one or more of the selected at least one touched thumbnail, the selected at least one first thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail (see Arimoto, Figs. 6A-D, 8A-D, 10A-B).

With respect to dependent Claim 3, Arimoto in view of Rahn and Porat teaches the method of claim 2, as discussed above, and further teaches wherein the 

With respect to dependent Claim 4, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches processing the selected at least one touched thumbnail, the selected at least one first thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail according to an input for processing the selected at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail, the input being received through the display (see Arimoto, Fig. 4, ¶ 0071, showing printing selected items; see also Rahn, Fig. 5D; it is noted that “processing” is broadly recited in the claim and it is not clear if “processing” is intended to be recited broader than deleting (and/or if this step is performed prior or after the deleting step of Claim 1); it is further noted that deselection step (Claim 3) could also read on “processing” as recited herein).

With respect to dependent Claim 12, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches wherein the first touch input is a hovering input (see Porat, ¶ 0040).

With respect to dependent Claim 13, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches receiving a third input after receiving the moving of the first touch input; and in response to the 

With respect to dependent Claim 14, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches wherein the second input is received through a display (see Porat, ¶¶ 0040, 0044).

With respect to dependent Claim 15, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, and further teaches wherein scrolling the screen based on the moving of the first touch input on the first set of thumbnails further comprises dragging the first touch input from a first position on the first set of thumbnails to a second position on the additional row of thumbnails (see discussion of Rahn in Claim 1, above).


With respect to Claims 6-9, 11, and 16-19, these claims reflect an electronic device and a non-transitory computer-readable storage medium comprising steps and/or features recited in Claims 1-4 and 12-15, respectively, and are thus rejected along the same rationale as those claims, above.


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arimoto in view of Rahn and Porat, and further in view of Cho, US 2012/0096400 A1, published on April 19, 2012.
With respect to dependent Claim 5, Arimoto in view of Rahn and Porat teaches the method of claim 1, as discussed above, but does not appear to explicitly illustrate “15 displaying checked select boxes corresponding to each of the at least one touched thumbnail, the selected at least one untouched thumbnail, and the selected second thumbnail” but a skilled artisan would understand that items can be displayed in various ways and further that selection state of such items can be shown in a variety of ways.  While Arimoto illustrates a selected item as being shaded, a skilled artisan would understand that the manner in which the selection state is displayed is a matter of design choice, as illustrated by the teaching of Cho which instead of shading selected items uses checkboxes to communicate to the user which items are selected (checked) and unselected (unchecked) (see Cho, Fig. 9).  While it is clear that Cho illustrates a different selection method from Arimoto, it is clear that either manner of displaying the selection state of individual items can be implemented regardless of the selection method being used.


With respect to Claim 10, this claim reflects the electronic device comprising steps and/or features recited in Claim 5 and is thus rejected along the same rationale as Claim 5, above.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179